Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0269468 to Vogel et al., in view of US 2016/0289110 to OH et al.
Regarding claims 1 and 4, Vogel teaches a filtration system comprising a plurality of filtration modules formed as separate assemblies, each filtration module containing at least one filtration unit (refer fig. 2, 3, 4 indicating a plurality of modules 103 having at least one filtration unit, also paragraphs [0095], [0096]), each filtration unit executing filtration process independent of the other filtration units (the units disclosed to be in parallel; also, embodiment of fig. 5 indicates separate fluid sources); each modules includes input ports (refer fig. 4 indicating inputs from a vessel and from a manifold 102) for receiving fluid, exit ports for retentate and permeate (refer embodiments where plurality of stages are combined in series to include ultrafiltration systems). Vogel also discloses inter-module connections with a plurality of valves and conduits (refer fig. 4). A control system to control flow through the system by actuating valves [0104]. Selection of number of input/output ports and number of filtration modules/units would have been an obvious matter of choice to one of ordinary skill in the art to supply desired fluids through the system.
Vogel does not disclose that the system is modular. However, providing modular configurations for filtration systems is known in the art. OH discloses a cassette type modular filtration system, wherein a plurality of filtration modules are installed in a container (abstract). It would have been obvious to one of ordinary skill in the art to modify the system of Vogel to provide cassette type modular system for ease of transport and optimize space.
Regarding claim 2, selecting number of controllers would have been an obvious matter of design choice to one of ordinary skill in the art since providing additional controllers would have been a mere duplication of parts to achieve desired control of the system components.
Regarding claim 3, Vogel discloses parallel and serial arrangements of the modules and also discloses providing a plurality of valves and lines enabling switching flows between the modules (Refer fig. 4-6). Selection of conduit configuration would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired fluid flow through the system.
Regarding claim 5
Regarding claim 6, fig. 4 indicates that a reservoir is connected with a plurality of filtration modules/units.
Regarding claim 7, limitations of claim 7 are reciting material being worked upon by the apparatus without structurally limiting the apparatus. The system of Vogel is capable of being used in combination with desired fluid as a source fluid. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, Vogel further discloses that permeate of a plurality of filter modules leads to a common tank (refer fig. 3).
Regarding claim 9, Vogel also teaches providing a plurality of sensors for measuring pressure, pH, conductivity, flow etc (refer fig. 3). Selection of position of the sensors would have been an obvious matter of choice to one of ordinary skill in the art to measure desired characteristics at desired locations.
Regarding claim 10, Vogel further discloses that in one embodiment of the invention, commercially available "disposable" hollow fiber membrane modules (GE Healthcare, former Amersham Biosciences) are used. However, a variety of encapsulated membranes and module designs can be used, such as spiral wound modules, encapsulated cassettes or capsules with enhanced mass transfer due to secondary flow patterns (e.g. vortex flow), rotating elements 
Regarding claim 14-15, Vogel further discloses that embodiments of the inventive device also comprise a data-logging and programmable control system [0121]. The system is also controllable based on desired concentration factor [0131]-[0133]. Selection of what parameters to control would have been obvious to one of ordinary skill in the art to achieve desired output of the system.
Regarding claim 16, Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results, In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel, in view of US 2014/0238922 to Puglia et al.
Regarding claims 11-13
Puglia teaches modular filtration systems using removable filter cassettes for filtering liquids including (Abstract), filtration system may include a removable filter cassette having a filter inlet port and a filter outlet port, a filter cassette holder configured to receive and retain the filter cassette, and a main assembly. The main assembly can further comprise a filter inlet interface port configured to receive the filter inlet port, and a filter outlet interface port configured to receive the filter outlet port and can define flow paths to direct flow to and from the filter cassette. The filter cassette holder may be movably coupled to the main assembly such that the filter cassette is movable relative to the main assembly from an unmated position to a mated position (abstract). Puglia also teaches providing the cassettes with RFID tags and readers to provide information regarding installed filter cassettes (paragraphs [0150], [0167]).
Vogel and Puglia are analogous inventions in the art of filtration systems comprising filter cassettes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Vogel to provide cassette with cassette holders and having machine readable information tag to enable identification of filtration cassettes installed in the system.
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
With regard to rejection of claims 1-10 and 14-16 under 35 USC 103(a) as being obvious over Vogel, in view of OH, applicant argued that Vogel does not relate to process design, but to commercial large-scale production of biological modules whereas the present invention is to provide low volume experiments running independently at the same time. In response, it is 
Applicant further argued that “The left part of Figure 5 of Vogel shows multiple particle removal systems 100, each connected to a different fermentor, to increase overall plant capacity. Although the particle removal systems 100 are separate units, they do not belong to a common modular filtration system. Moreover, they yield their output to the same surge vessel 200, contrary to the concept of the present invention”. However, the argument fails to indicate lack of teaching of claimed limitation by Vogel. It should be noted that the claimed modular filtration system is limited by claim limitation and not the concept disclosed in the specification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777